Case 2:20-cv-06278-ODW-KS Document 27 Filed 09/15/20 Page 1 of 4 Page ID #:311




 1                                                                                      O
                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   SOFIA FLORES,                               Case № 2:20-cv-6278-ODW (KSx)
12
                        Plaintiff,               ORDER GRANTING PLAINTIFF’S
13                                               UNOPPOSED MOTION TO
14         v.                                    REMAND [25]
15   FCA US LLC, et al.,
16
                        Defendants.
17
18         Before the Court is Plaintiff Sofia Flores’s Motion to Remand to Los Angeles
19   County Superior Court (“Motion”). (See Mot. Remand (“Mot.”), ECF No. 25.) After
20   carefully considering the papers filed in connection with the Motion, the Court finds
21   the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D.
22   Cal. L.R. 7-15. Accordingly, the Court VACATES the motion hearing scheduled for
23   September 21, 2020.
24         On June 11, 2020, Flores initiated this lemon-law action in the Superior Court
25   of California, County of Los Angeles, asserting claims against Defendant FCA US
26   LLC pursuant to the Song-Beverly Consumer Warranty Act. (See Decl. of Michael J.
27   Gregg (“Gregg Decl.”) Ex. A (“Compl.”), ECF No. 1-2.) FCA filed its Answer on
28   July 14, 2020, and removed the case to this Court on July 15, 2020, on the grounds of
Case 2:20-cv-06278-ODW-KS Document 27 Filed 09/15/20 Page 2 of 4 Page ID #:312




 1   alleged diversity jurisdiction. (See Gregg Decl. Ex. D (“Answer”), ECF No. 1-5;
 2   Notice of Removal, ECF No. 1.) On July 30, 2020, Flores timely amended her
 3   Complaint pursuant to Federal Rule of Civil Procedure (“Rule”) 15(a)(1)(B). (See
 4   First Am. Compl. (“FAC”), ECF No. 14.) In her FAC, Flores added a claim for
 5   negligent repair against non-diverse Defendant FAB4 LLC dba Russell Westbrook
 6   Chrysler Dodge Jeep Ram of Van Nuys (collectively with FCA, “Defendants”). (See
 7   FAC.) Flores now moves to remand on the ground that FAB4 destroys diversity
 8   jurisdiction. (Mot. 5.) Flores noticed the hearing on the Motion for September 21,
 9   2020, which required Defendants to file any opposition no later than August 31, 2020.
10   See C.D. Cal. L.R. 7-9. However, to date, Defendants have filed no opposition.1
11         Local Rule 7-9 requires an opposing party to file an opposition to a motion not
12   later than twenty-one days before the designated hearing date. C.D. Cal. L.R. 7-9. A
13   party that does not file an opposition may be deemed to consent to the granting of the
14   motion. C.D. Cal. L.R. 7-12; see Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
15   (upholding district court’s dismissal of plaintiff’s complaint based on failure to oppose
16   motion as required by local rules); see also Duke Partners, LLC v. Wardop, No. 5:16-
17   CV-00950-CAS (DTBx), 2016 WL 10968144, at *1 n.1 (C.D. Cal. June 20, 2016)
18   (noting that defendants’ failure to oppose motion to remand “provides grounds for
19   granting the motion” under Local Rule 7-12 and Ghazali).
20         Before granting a motion as unopposed pursuant to a local rule, courts consider:
21   (1) the public interest in expeditious resolution of cases, (2) the court’s need to
22   manage its docket, (3) the risk of prejudice to defendants, (4) public policy favoring
23   disposition of cases on the merits, and (5) the availability of less drastic measures.
24   Id. at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
25   “Explicit findings with respect to these factors are not required.” Ismail v. Cty. of
26
     1
27     On the same date that Flores moved to remand, FCA moved to strike the FAC as improper. (See
     Mot. Strike, ECF No. 22.) Five days later, FAB4 moved to dismiss the FAC as against FAB4. (See
28   Mot. Dismiss, ECF No. 26.) Those motions are set for hearing on October 19, 2020. Accordingly,
     the time for briefing Defendants’ motions has not yet elapsed.



                                                   2
Case 2:20-cv-06278-ODW-KS Document 27 Filed 09/15/20 Page 3 of 4 Page ID #:313




 1   Orange, SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal. Nov. 7,
 2   2012) (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S. Postal Serv., 833
 3   F.2d 128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In Ghazali, the
 4   Ninth Circuit found these factors satisfied where the plaintiff received notice of the
 5   motion and had ample opportunity to respond yet failed to do so. See Ghazali, 46
 6   F.3d at 54; see also Masi v. J&J Maint., Inc., No. 19-CV-00121-KJM (EFB), 2019
 7   WL 5079550, at *2 n.2 (E.D. Cal. Oct. 10, 2019) (noting that “[c]ourts have
 8   considered [the Ghazali] factors in the context of an unopposed motion to remand”).
 9         Consideration of the Ghazali factors convinces the Court that granting the
10   Motion is appropriate. Notably, Ghazali concerned dismissal of an action, but here
11   the Motion is for remand, where the risk of prejudice to the parties is comparatively
12   reduced: the action continues, just not in this forum. Further, Flores set the Motion
13   hearing for September 21, 2020, requiring Defendants to oppose by August 31, 2020.
14   (See Mot.); C.D. Cal. L.R. 7-9. She met and conferred with Defendants regarding the
15   Motion nearly three weeks before she filed it. (See Decl. Diana Jung ¶ 3, Ex. 1, ECF
16   No. 25-2.) Thus, Defendants had notice of the Motion and ample opportunity to
17   respond, yet they have nevertheless failed to oppose. Indeed, instead of opposing
18   Flores’s Motion, Defendants filed motions of their own. (See Mot. Strike; Mot.
19   Dismiss.)
20         Defendants are actively engaged in this matter, yet have not responded to
21   Flores’s Motion. They offer no excuse for failing to oppose. As such, the Court
22   deems Defendants’ failure to respond as consent to the Court granting Flores’s
23   Motion. Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS
24   Flores’s Motion to Remand. (ECF No. 25.)
25         The Court hereby REMANDS this action to the Superior Court of California,
26   County of Los Angeles, Stanley Mosk Courthouse, located at 111 North Hill Street,
27   Los Angeles, California 90012. FCA’s Motion to Strike (ECF No. 22) and FAB4’s
28




                                               3
Case 2:20-cv-06278-ODW-KS Document 27 Filed 09/15/20 Page 4 of 4 Page ID #:314




 1   Motion to Dismiss (ECF No. 26) are DENIED as moot and without prejudice. The
 2   Clerk of Court shall close this case.
 3
 4         IT IS SO ORDERED.
 5
 6         September 15, 2020
 7
 8                                 ____________________________________
 9                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              4
